Citation Nr: 0945010	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  96-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating, on an extra-schedular 
basis, for 
service-connected low back disability, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth Puerto Rico.  

When this case was previously before the Board in December 
2007, the Veteran's claim seeking entitlement to an increased 
rating for his low back disability was addressed on a 
schedular basis only; in that same decision, the Board 
remanded the case to the RO for consideration of his 
entitlement to an increased rating on an extra-schedular 
basis.  Because the RO has confirmed and continued its denial 
of the Veteran's claim for an increased rating, the case has 
been returned to the Board for further appellate 
consideration.

The Veteran testified at a Board hearing held before an 
Acting Veterans Law Judge at the local VA office in May 2004.  
In August 2007, the Board informed him that the Acting 
Veterans Law Judge who conducted the hearing was no longer 
employed by the Board and advised him that he was entitled to 
another hearing.  In a signed statement, dated later that 
same month, the Veteran responded that he did not wish to 
testify at another Board hearing.  As such, the Board will 
adjudicate his claim based on the current record.


FINDING OF FACT

The Veteran's low back disability does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.




CONCLUSION OF LAW

The disability picture presented by the Veteran's service-
connected low back disability does not warrant the assignment 
of a rating in excess of 60 percent on an extra-schedular 
basis.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.321 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The foregoing notice requirements were satisfied by a May 
2002 letter.  Following the letter, the February 2004 
supplemental statement of the case and March 2006 and 
September 2009 supplemental statements of the case were 
issued, each of which provided the Veteran an additional 60 
days to submit more evidence.  The Veteran was informed of 
the law and regulations governing the assignment of 
disability ratings and effective dates in a June 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate , the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

Initially, it is noted that in December 2007, the Board 
granted a 60 percent schedular rating for the Veteran's back 
disability for the period prior to July 2004, and denied the 
Veteran's claim of entitlement to an evaluation in excess of 
60 percent on a schedular basis thereafter.  The Board then 
remanded this case for consideration of an increased rating 
on an extra-schedular basis only.  The Veteran did not appeal 
this decision to the United States Court of Appeals for 
Veterans Claims and therefore the December 2007 Board 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7266.  As such, the issue of entitlement to an 
increased schedular rating is no longer before the Board.  

In describing the basis for the referral, the Board noted an 
April 2005 private medical report indicated that the Veteran 
was 100 percent disabled as a result of his low back 
disability and the Veteran asserted that he was unemployable 
because of his low back disability.  Apparently unknown to 
the Board at that time, however, was a November 2007 rating 
decision in which the RO granted a total disability rating 
based on individual unemployability due to the Veteran's 
service-connected disabilities.  Thus, the Board's referral 
for extra-schedular consideration evidently was made without 
benefit of this fact.  

In any event, in a July 2009 decision, the Director of 
Compensation and Pension Service concluded that an extra-
schedular evaluation was not warranted.  The Board agrees.  
Specifically, although the evidence reflects that the Veteran 
has undergone significant physical therapy, including 
traction, to treat his low back disability, the condition has 
not required frequent periods of hospitalization.  

Additionally, the schedular rating itself (60 percent) is a 
recognition of a significant employment impact.  It reflects 
a pronounced level of impairment, and severe limitation of 
motion, with incapacitating episodes; the problems about 
which the Veteran complains.  Given that, together with the 
absence of records reflective of frequent periods of 
hospitalization, the Board finds that the preponderance of 
the evidence does not reflect that the Veteran's disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular criteria.


ORDER

Entitlement to an increased rating, on an extra-schedular 
basis, for service-connected low back disability, currently 
evaluated as 60 percent disabling, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


